               Case 5:20-cv-05799-LHK Document 459 Filed 01/19/21 Page 1 of 2




     JOHN V. COGHLAN
1
     Deputy Assistant Attorney General
2    AUGUST E. FLENTJE
     Special Counsel to the Assistant Attorney General
3    ALEXANDER K. HAAS
     Branch Director
4
     DIANE KELLEHER
5    BRAD P. ROSENBERG
     Assistant Branch Directors
6    ELLIOTT M. DAVIS
7
     STEPHEN EHRLICH
     JOHN J. ROBINSON
8    ALEXANDER V. SVERDLOV
     M. ANDREW ZEE
9    Trial Attorneys
10   U.S. Department of Justice
     Civil Division, Federal Programs Branch
11   1100 L Street, NW
     Washington, D.C. 20005
12   Telephone: (202) 305-9803
13
     Attorneys for Defendants
14

15

16                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
17                                    SAN JOSE DIVISION
18

19     NATIONAL URBAN LEAGUE, et al.,                    Case No. 5:20-cv-05799-LHK

20                      PlaintiffS,                      NOTICE OF CHANGE OF COUNSEL
21
               v.
22
       WILBUR L. ROSS, JR., et al.,
23
                        Defendants.
24

25

26

27

28


     NOTICE OF CHANGE OF COUNSEL

     Case No. 5:20-cv-05799-LHK
               Case 5:20-cv-05799-LHK Document 459 Filed 01/19/21 Page 2 of 2




1            Pursuant to Local Rule 5-1(c)(2)(C), I, John V. Coghlan, hereby withdraw my appearance
2    on behalf of Defendants in the above-captioned case because I will be leaving the Department of
3    Justice. Defendants will continue to be represented by other attorneys at the Department of Jus-
4    tice who have entered appearances in this case.
5

6
     DATED: January 19, 2021                             Respectfully submitted,
7
                                                         /s/ John V. Coghlan
8
                                                         JOHN V. COGHLAN
9                                                        Deputy Assistant Attorney General
                                                         U.S. Department of Justice
10                                                       Civil Division, Federal Programs Branch
                                                         950 Pennsylvania Avenue, NW
11
                                                         Washington, DC 20530
12                                                       Tel. (202) 353-2793
                                                         John.coghlan2@usdoj.gov
13

14                                                       Attorney for Defendants
15

16

17

18

19

20

21

22

23

24

25

26

27

28


     NOTICE OF CHANGE OF COUNSEL

     Case No. 5:20-cv-05799-LHK
